    Case 2:20-cr-00445-KSH Document 1 Filed 05/16/19 Page 1 of 7 PageID: 1


                      UNITED STATES DISTRICT COURT
                         DISTRICT OF NEW JERSEY


UNITED STATES OF AMERICA                     HON. STEVEN C. MANNION

         V.                                  Mag. No. 19-6175

TIMOTHY YOUNG                                CRIMINAL COMPLAINT


      I, Schiller Salomon, being duly sworn, state the following is true and
correct to the best of my knowledge and belief:

                              SEE ATTACHMENT A

In violation of Title 18, United States Code, Section 1343.

      I further state that I am a Special Agent with the Federal Bureau of
Investigation, and that this complaint is based on the following facts:

                              SEE ATTACHMENT B

continued on the attached page and made a part hereof.



                                             Schiller Salomon, Special Agent
                                             Federal Bureau of Investigation


Sworn to before me and subscribed in my presence,

May 16, 2019                                at Newark, New Jersey


                                                                 \

HONORABLE STEVEN C. MANNION
UNITED STATES MAGISTRATE JUDGE                        of Judicial Officer
    Case 2:20-cr-00445-KSH Document 1 Filed 05/16/19 Page 2 of 7 PageID: 2




                                ATTACHMENT A

       From in or about March 3, 2019, through in or about May 2019, in the
District of New Jersey and elsewhere, defendant

                               TIMOTHY YOUNG

did knowingly and intentionally devise and intend to devise a scheme and artifice
to defraud the Victim Company, as defined below, and to obtain money and
property by means of materially false and fraudulent pretenses, representations,
and promises, and, for the purpose of executing and attempting to execute such
scheme and artifice to defraud, did transmit and cause to be transmitted by
means of wire communications in interstate and foreign commerce, certain
writings, signs, signals, pictures, and sounds, including a wire communication
from Young to an undercover law enforcement officer in New Jersey, in violation
of Title 18, United States Code, Section 1343.
    Case 2:20-cr-00445-KSH Document 1 Filed 05/16/19 Page 3 of 7 PageID: 3




                                  ATTACHMENT B

       I, Schiller Salomon, am a Special Agent with the Federal Bureau of
Investigation. I am familiar with the facts set forth herein based on my own
investigation, my conversations with other law enforcement officers, and my
review of reports, documents, and other evidence. Because this Complaint is
being submitted for a limited purpose, I have not set forth each and every fact
that I know concerning this investigation. Where statements of others are
related herein, they are related in substance and in part unless otherwise
indicated. Where I assert that an event took place on a particular date, I am
asserting that it took place on or about the date alleged.

      1.    At all times relevant to this Complaint:

         a.      Defendant TIMOTHY YOUNG (“Young”) was a resident of
Nebraska and an employee with the Victim Company.

          b.       The “Victim Company” is data analytics and risk assessment
firm based on New Jersey. The Victim Company serves customers worldwide,
including entities providing insurance and financial services as well as
government entities. The Victim Company maintains a network that houses,
among other things, significant amounts of personally identifiable information.

       2.    On or about March 3, 2019, an individual (“the Individual”), using
alias, posted a message on an online forum. The message was titled “[Victim
Company] Access for SALE.”

      3.    The message stated, in part:

            I am looking for a person or group who would be
            interested in buying network login information for a
            large corporation. It is a Fortune 500 company with
            annual profits of $2.5B. They are global in nature, but
            based in the US   .   . Types of databases include all
                                      .       .



            property and casualty insurance claims including
            personal information     complete details of millions of
                                          .       .   .



            individual buildings, medical claims. Details to every
            municipal water system in the US, every emergency
            communications center in the US, and every fire
            department in the US.                 .   .
    Case 2:20-cr-00445-KSH Document 1 Filed 05/16/19 Page 4 of 7 PageID: 4




      4.    The message further stated that the Individual was asking for
$2,500,000 in cryptocurrency for this information, and that the money could be
put in escrow during the period of the sale.

      5.     In another post on the same forum later that day, the Individual
stated that he worked for the Victim Company.

      6.     On or about March 7, 2019, a confidential informant (“CI”), who has
been reliable in the past, contacted the Individual at law enforcement’s request.

      7.    The CI and the Individual then communicated over the internet.
Among other things, the Individual told the CI that the Individual would sell
his/her current username and password, and provide both future usernames
and passwords as well as any needed assistance the buyer required to access
the Victim Company.

      8.    On or about March 8, 2019, the Individual sent the CI a video (“the
Video”). At the beginning of the Video, a sign-in screen is displayed. The
username is obscured and the Video shows a password being entered (although
the password itself is obscured). Once the password is entered, the Victim
Company’s internal website is displayed. The Video then displays the Victim
Company’s Human Resource Management System. As the Video continues, a
username and password are entered and a “Sign In” button is clicked. The
Video then displays an employee self-service page. This page provides links, to
among other information, the employee’s paycheck, tax information, and benefits
summary all of which would include personal identification information.
          —




      9.    Beginning on or about March 7, 2019, an undercover law
enforcement officer in New Jersey also communicated with the Individual. The
UC offered $1,750,000 in cryptocurrency for the credentials and assistance. On
or about March 7, 2019, the Individual sent the UC a screenshot of a spreadsheet
(“the Spreadsheet”).    The Spreadsheet included columns titled “CHIEF’S
NAME,” “LOGON NAME” and “PASSWORD.” The Spreadsheet included, among
other things, telephone numbers, names, logon names, and passwords.
According to the Victim Company, the Spreadsheet contained accurate
information for some of the Victim Company’s clients, and appeared to be data
taken from the Victim Company’s internal, non-public computer systems.

      10.   On or about March 8, 2019, the Individual sent the Video to the UC,
who received, opened, and watched the video while the UC was in New Jersey.
Following these communications, the Individual and the UC largely ceased
communicating until in or about May 2019, as discussed below.
    Case 2:20-cr-00445-KSH Document 1 Filed 05/16/19 Page 5 of 7 PageID: 5




       11.  The CI and the Individual agreed that the Individual would sell
access (the username and password, and assistance accessing the Victim
Company) for $100,000 upon initial verification and $50,000 a month thereafter
until the buyer no longer wanted the access.

       12.   On or about March 17, 2019, the Individual asked the CI to transfer
one bitcoin to him as a showing of good faith, and specifically, to help assure the
Individual that the CI is not working with law enforcement. On or about March
19, 2019, in accordance with the Individual’s request, law enforcement
transferred approximately 1 bitcoin to the Individual via an escrow website, that
is a website that would hold bitcoin and thus show the CI possessed the bitcoin,
but not release bitcoin until authorized by the CI after completion of the
transaction.

       13.   Later that day, the Individual sent the CI an encrypted email that
allegedly contained user credentials for accessing the Victim Company’ systems.
The email was encrypted, and the CI was unable to access the contents of the
mail.

       14.    Between on or about March 19, 2019 and on or about May 3, 2019,
the Individual repeatedly told the CI that the Individual still intended to go
through with the sale, but because the Victim Company brought in a private
security firm to investigate the matter the Individual wanted to delay going
through with the sale. The Victim Company has stated, in substance and in
part, that it did bring in a private security firm to investigate the matter.

      15.   On or about May 3, 2019, the Individual provided a username and
password (the “Credentials”) to CI. Law enforcement contacted a representative
of the Victim Company who stated, in substance and in part, that; (a) the
username was associated with a former employee who retired in or about August
2018; and (b) the Victim Company had deactivated the Credentials in connection
with the retirement.     Law enforcement attempted to log into the Victim
Company’s system with the Credentials, but was unable to do so.

       16.   Later that day, May 3, 2019, CI told the Individual, in substance and
in part, that the Credentials were not valid. The Individual claimed that he
believed the Credentials would work. Shortly after this conversation, the Victim
Company’s records reflect that someone attempted to gain access to the Victim
Company’s system using the Credentials. Since on or about that time, the
Individual has largely ceased communicating with CI.

      17.    On or about May 8, 2019, and May 9, 2019, the Individual attempted
to contact the UC. The UC responded on or about May 10, 2019. In response,
the Individual asked if the UC, in substance and in part, if the UC was still
    Case 2:20-cr-00445-KSH Document 1 Filed 05/16/19 Page 6 of 7 PageID: 6




interested in buying the database shown in the Spreadsheet. The UC and the
Individual then entered into and consummated an agreement through which the
Individual would sell the database for .5 bitcoin.

       18.  After the UC paid for received the database, it was reviewed by the
FBI and the Victim Company. The database contains thousands of records
customers of the Victim, including personal information such as names,
addresses, email accounts, and other identifying information. The Victim
Company confirmed that this was accurate information taken from their
internal, non-public systems.

       19.  The Individual subsequently offered, in substance and in part, to
sell the UC login credentials (username and password) for the Victim Company
for .5 bitcoin. The UC, in substance and in part, expressed interest, but
demanded proof that the credentials would work.

      20.    In response, the Individual provided a video demonstrating the
credentials worked (the “Second Video”), and demanded 1 bitcoin for the
credentials.

      21.     The Second Video, like the Video, purported to show the credentials
being used to successfully access the Victim Company’s internal systems.
Unlike the earlier Video, the Second Video appeared to show a specific employee
ID being used as the username (although the password was obscured). Upon a
review of the Second Video, law enforcement observed that the Second Video had
been edited to make it appear that the credentials worked when in fact Young
was using other credentials to access the Victim Company’s network.
Specifically, a frame-by-frame analysis revealed that the username employed to
access the Victim Company’s system was different from the username that
Young made it appear was able to access the Victim Company’s system.

      22.   Law enforcement provided the true username used to access the
Victim Company’s system to the Victim Company. A representative of the
Victim Company stated, in substance and in part, that that username is
associated with Young and that Young was a current employee of the Victim
Company.

      23.   The Second Video displayed the time and date that Young accessed
the Victim Company’s systems. The Victim Company’s records confirm that at
the time the Second Video was made, Young’s credentials were used to access
the Victim Company’s. The Victim Company’s and Young’s internet service
provider’s records further demonstrate that the access occurred from an IP
address assigned to Young’s residence. In addition, the Victim Company’s
     Case 2:20-cr-00445-KSH Document 1 Filed 05/16/19 Page 7 of 7 PageID: 7




records show that as part of that access, the Victim Company sent a two-factor
authorization code to the Victim Company cellular telephone assigned to Young.

       24.   Law enforcement interviewed Young on or about May 16, 2019.
During the interview, Young stated, in substance and in part, that he: (1) was
an employee of the Victim Company; (2) met an individual online and agreed to
provide that individual (the “Broker”) his access credentials and data stolen from
the Victim Company with the understanding that the information would be sold
to criminals; (3) expected to be paid once the Broker sold the information; (4)
took the database from the Victim Company’s internal systems and provided it
to the Broker, from which Young expected to receive money; (5) made and edited
the Video and the Second Video and provided them to the Broker; (6) initially
intended to sell his username and password to access the Victim Company’s
system, but later decided not to provided his real username and password; (7)
provided the username of another employee of the Victim Company to the
individual he met online along with a made up password; and (8) provided the
database to a second individual he met online.
